IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                               No. 07-60880                    October 24, 2008
                             Summary Calendar
                                                             Charles R. Fulbruge III
                                                                     Clerk
SHPETIM HAXHIAJ; VALENTINA HAXHIAJ; HENRI HAXHIAJ

                                          Petitioners
v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A98 545 620
                            BIA No. A98 545 621
                            BIA No. A98 545 622


Before KING, GARWOOD and BARKSDALE, Circuit Judges.
PER CURIAM:*
      The petitioners, Shpetim Haxhiaj (Haxhiaj), his wife, and his minor child,
are natives and citizens of Albania who entered the United States on
nonimmigrant visas in January (wife and child) and March (Haxhiaj) 2004 and
who admitted removability in February 2005.        The Board of Immigration
Appeals (BIA) affirmed the Immigration Judge’s denial of their applications for
asylum, withholding of removal, and protection under the Convention Against
Torture (CAT) after determining that they had not demonstrated past

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60880

persecution or a well-founded fear of future persecution under the Immigration
and Nationality Act (INA).
      The Haxhiajes argue that they: (1) proved they were entitled to asylum
and withholding of removal; (2) the inconsistencies found by the Immigration
Judge (IJ) were not central to their claims; and (3) they were not given an
opportunity to explain the inconsistencies. The IJ found Haxhiaj was not
credible based on numerous inconsistencies and omissions in his live testimony
and asylum application concerning the nature and circumstances of the
activities in which Haxhiaj was reportedly involved in Albania and the harm
which he allegedly suffered.1 Contrary to Haxhiaj’s argument, the IJ gave him
opportunities to explain these inconsistencies, but the IJ found that his
explanations were inadequate. Additionally, the IJ’s adverse credibility findings
were based upon Haxhiaj’s frequent travel to Italy, Germany, and the United
States, where he returned each time to Albania without expressing fears of
persecution or seeking asylum. Also adding to the IJ’s adverse credibility
findings were the country reports submitted by the Government that show there



      1
        While some of these inconsistencies were not particularly significant by
themselves, others were very relevant to the credibility of Haxhiaj’s central
claims, and taken together, the numerous inconsistencies and omissions in the
record support the IJ’s adverse credibility findings. Some of the relatively minor
discrepancies included Haxhiaj’s testimony that police officers had been to his
home four times, though he later testified it had been five times; testimony that
in December 2003 he had been beaten for five minutes, while his asylum
application stated the beating lasted fifteen minutes; and testimony that he
contacted a local radio or television station regarding his January 2004 arrest,
while his asylum application stated he had contacted a local newspaper. More
significant inconsistencies included Haxhiaj’s testimony that his family was
persecuted by the communist regime in Albania, though this allegation was not
included in his asylum application; Haxhiaj’s testimony that his father and wife
had gone to the police station to report him as missing, while his wife testified
that she did not go to the police station to look for Haxhiaj; and his asylum
application statement that his house was blown up after his departure from
Albania, though Haxhiaj failed to mention this while testifying before the IJ.

                                        2
                                  No. 07-60880

is no objective evidence to support a fear of future persecution based on
Haxhiaj’s political opinion.
      Because the IJ’s adverse credibility determination is supported by the
record, and the evidence does not “compel a different conclusion,” we affirm the
decision. See Mwembie v. Gonzales, 443 F.3d 405, 410 (5th Cir. 2006). Although
the IJ erred in determining that the REAL ID Act applied, the IJ’s credibility
findings do not rely on the changes made by the REAL ID Act and the Haxhiajes
have not shown that the IJ’s credibility findings were clearly erroneous under
the standards in effect prior to the REAL ID Act. See Matter of A-S-, 21 I. & N.
Dec. 1106, 1109 (BIA 1998). Because the Haxhiajes failed to make the requisite
showing for asylum, they cannot meet the more stringent standard for proving
eligibility for withholding of removal. See Faddoul v. INS, 37 F.3d 185, 188 (5th
Cir. 1994). Further, the Haxhiajes have also failed to show that it is more likely
than not they would be subjected to torture upon their return to Albania, and
therefore have under the CAT. See Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir.
2002).
      The Haxhiajes have not demonstrated that they were denied a fair hearing
before an impartial arbiter. See Matter of Exame, 18 I. & N. Dec. 303, 306 (BIA
1982).   They have not shown that the IJ had a bias stemming from an
extrajudicial source which resulted in an opinion based on something other than
what the IJ learned from his participation in the case. See id. And last, the
1967 United Nations Protocol Relating to the Status of Refugees is not self-
executing and does not “confer any rights beyond those granted by implementing
domestic legislation.” Majd v. Gonzales, 446 F.3d 590, 597 (5th Cir. 2006).
Thus, Haxhiaj cannot assert rights beyond those contained in the INA and its
amendments.
      PETITION FOR REVIEW DENIED.




                                        3